Citation Nr: 0336556	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-16 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
arthritis of the lumbar spine, currently evaluated as 20 
percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO).

Procedural history 

In a May 2001 decision, the Board granted service connection 
for arthritis of the lumbar spine under the provisions of 
38 U.S.C.A. § 1151.  The award was based upon aggravation of 
a nonservice-connected condition due to fall at a VA medical 
facility in February 1998.  In an October 2001 rating 
decision, the RO implemented the Board's decision and 
assigned a noncompensable evaluation for arthritis of the 
lumbar spine, effective June 27, 1990.  In November 2001, the 
veteran filed a notice of disagreement with respect to the 
disability rating assigned.  

In a November 2001 rating decision, the RO denied entitlement 
to TDIU.  Later that month, the veteran filed a notice of 
disagreement with that decision.

In a June 2002 rating decision, the RO increased the 
disability rating for arthritis of the lumbar spine to 20 
percent.  The veteran has continued to express disagreement 
with the assigned rating.   

A Statement of the Case pertaining to the increased rating 
and TDIU issues was issued in June 2002.  The veteran 
perfected his appeal in September 2002.  

Issue not on appeal

Correspondence from the veteran reflects that he initially 
disagreed with the effective date assigned for the grant of 
VA benefits for arthritis of the lumbar spine.  However, the 
March 2003 Informal Brief indicated that a November 2002 
rating decision satisfied the veteran's concerns regarding 
the issue of an earlier effective date. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With respect to the issue of entitlement to an increased 
evaluation for arthritis of the lumbar spine, the Board notes 
that effective September 26, 2003 VA revised that portion of 
the Schedule for Rating Disabilities that addresses 
disabilities of the spine.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003).  The RO did not have the opportunity to 
issue a Supplemental Statement of the Case addressing the new 
criteria that became effective September 26, 2003.

The Board also notes that, although the veteran was 
physically examined in May 2002, the examiner did not include 
an assessment of the functional impairment of the low back, 
as required by DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, the Statement of the Case in June 2002 did not 
include a discussion of DeLuca factors.  

Action on the TDIU claim will be deferred pending resolution 
of the increased rating claim.  The TDIU claim is 
inextricably intertwined with the increased rating claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other].
Indeed, it appears that the only disability for which the 
veteran is in receipt of VA benefits is the lumbar spine 
disability.

This case is therefore REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the current nature and severity of the 
service-connected lumbar spine 
disability.  The veteran's VA claims 
folder, including a copy of this REMAND, 
must be made available to and be reviewed 
by the examiner.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected lumbar spine 
disability, to include the criteria in 
Deluca and the new criteria applicable to 
spinal disabilities.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

2.  VBA should readjudicate the veteran's 
claim for an increased evaluation for his 
service-connected arthritis of the lumbar 
spine.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case that 
includes the new schedular criteria 
applicable to spinal disability and given 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




